  Case: 4:20-cv-00511-PLC Doc. #: 7 Filed: 05/05/20 Page: 1 of 4 PageID #: 66




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

ROBERT A. HOLTS,                                 )
                                                 )
                  Petitioner,                    )
                                                 )
       v.                                        )           No. 4:20-CV-511 PLC
                                                 )
DANIEL KEEN,                                     )
                                                 )
                  Respondent.                    )

                                  MEMORANDUM AND ORDER

       This matter is before the Court on petitioner's response to the Order to Show Cause why

this action brought pursuant to 28 U.S.C. § 2254 should not be subject to dismissal as barred by

the statute of limitations. After review of petitioner's response, the Court will dismiss this action

as time-barred.

                                           Background

       On June 2, 1992, petitioner pied guilty in the Circuit Court for St. Charles County to felony

rape and felony sexual assault. On January 5, 1993, the Court sentenced petitioner to five years'

imprisonment. Petitioner did not file a direct appeal, nor did he seek post-conviction relief. See

State v. Holts, No.11R019102177 (11 1h Jud. Cir., St. Charles County Court).

       Currently pending in the Circuit Court for St. Charles County is a petition brought pursuant

to Missouri Revised Statutes §§ 632.480 through 632.513 to have petitioner declared a sexually

violent predator. See In re Robert A. Holts, No. 1811-PR00207 (11th Jud. Cir., St. Charles County).

A trial has been set for July 15, 2020.
  Case: 4:20-cv-00511-PLC Doc. #: 7 Filed: 05/05/20 Page: 2 of 4 PageID #: 67




       Petitioner filed the instant§ 2254 petition on April 13, 2020, seeking to challenge his 1992

conviction in St. Charles County.

                                            Discussion

       Under 28 U.S.C. § 2244(d):

       ( 1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of--

               (A) the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such
               review;

               (B) the date on which the impediment to filing an application created
               by State action in violation of the Constitution or laws of the United
               States is removed, ifthe applicant was prevented from filing by such
               State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively applicable
               to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

       (2) The time during which a properly filed application for State post-conviction or
       other collateral review with respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitation under this subsection.

       The instant petition was filed more than seventeen years after petitioner's state court

judgment of conviction became final. On May 4, 2020, petitioner filed a response to the Order to

Show Cause asserting that the lateness of his petition should be tolled because his counsel was

ineffective during the trial process.
  Case: 4:20-cv-00511-PLC Doc. #: 7 Filed: 05/05/20 Page: 3 of 4 PageID #: 68




       Under the doctrine of equitable tolling, the statutory limitations period of the Anti-

Terrorism and Effective Death Penalty Act ("AEDPA"), 28 U.S.C. § 2244(d), may be tolled if a

petitioner can show that (1) he has been diligently pursuing his rights and (2) an extraordinary

circumstance stood in his way. Holland v. Florida, 560 U.S. 631, 649 (2010). Equitable tolling

is a flexible procedure that involves both recognition of the role of precedent and an "awareness

of the fact that specific circumstances, often hard to predict in advance, could warrant special

treatment in an appropriate case." Id. at 650.

       The Eighth Circuit has noted that "[i]neffective assistance of counsel, where it is due to an

attorney's negligence or mistake, has not generally been considered an extraordinary

circumstance" for the application of equitable tolling. Martin, 408 F .3d at 1093. It is available

only where "an attorney's behavior may be so outrageous or so incompetent as to render it

extraordinary." Id. (quoting Baldayaque v. United States, 338 F.3d 145, 152 (2d Cir. 2003)). See

also Walker v. Norris, 436 F.3d 1026, 1032-33 (8th Cir. 2006) (finding no equitable tolling where

attorney lacked knowledge of verification requirement on state petition); Baker v. Norris, 321 F.3d

769, 772 (8th Cir. 2003) (finding no equitable tolling where petitioner alleged attorney did not

perform adequately at trial, did not vigorously pursue a motion to suppress, knew petitioner could

not assist in her defense, and stated that "no other court would hear her case"); Beery v. Ault, 312

F.3d 948, 951-52 (8th Cir. 2002) (finding no equitable tolling where attorney's false

representations about petition did not prevent timely filing); Kreutzer v. Bowersox, 231 F .3d 460,

463 (8th Cir. 2000) (finding no equitable tolling where counsel confused about applicable statute

of limitations). "Equitable tolling is proper only when extraordinary circumstances beyond a

prisoner's control make it impossible to file a petition on time." Kreutzer, 231 F.3d at 463.

                                                 3
  Case: 4:20-cv-00511-PLC Doc. #: 7 Filed: 05/05/20 Page: 4 of 4 PageID #: 69




       Petitioner's assertions about ineffective assistance of counsel are insufficient to allow

equitable tolling. Petitioner alleges that his former trial attorney failed to properly investigate his

criminal case during the course of his criminal trial. Nothing alleged by petitioner indicates that

there were extraordinary circumstances beyond his control that prevented him from filing his

petition on time. The allegations against his former counsel are not so outrageous or incompetent

as to render his claims of ineffective assistance extraordinary as to allow for a claim of equitable

tolling. In addition, petitioner has failed to demonstrate due diligence in pursuing his post­

conviction rights. Equitable tolling is not justified here.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner's application for writ of habeas corpus

brought pursuant to 28 U.S.C. § 2254 is DENIED AND DISMISSED as time-barred.

        IT IS FURTHER ORDERED that no certificate of appealability shall issue.

        A separate Order of Dismissal shall accompany this Memorandum and Order.

        Dated this �           day of May, 2020.




                                                    RONNIE L. WHITE
                                                    UNITED STATES DISTRICT JUDGE




                                                   4
